
	
		II
		Calendar No. 664
		109th CONGRESS
		2d Session
		S. 4047
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2006
			Mr. DeMint (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read the first time
		
		
			November 14, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the issuance of transportation security cards
		  to individuals who have been convicted of certain crimes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Port Workforce
			 Act.
		2.Prohibition of
			 issuance of transportation security cards to convicted felonsSection 70105 of title 46, United States
			 Code, is amended—
			(1)in subsection
			 (b)(1), by striking decides that the individual poses a security risk
			 under subsection (c) and inserting determines under subsection
			 (c) that the individual poses a security risk; and
			(2)in subsection
			 (c), by amending paragraph (1) to read as follows:
				
					(1)Disqualifications
						(A)Permanent
				disqualifying criminal offensesExcept as provided under
				paragraph (2), an individual is permanently disqualified from being issued a
				transportation security card under subsection (b) if the individual has been
				convicted, or found not guilty by reason of insanity, in a civilian or military
				jurisdiction of any of the following felonies:
							(i)Espionage or
				conspiracy to commit espionage.
							(ii)Sedition or
				conspiracy to commit sedition.
							(iii)Treason or
				conspiracy to commit treason.
							(iv)A crime listed
				in chapter 113B of title 18, a comparable State law, or conspiracy to commit
				such crime.
							(v)A
				crime involving a transportation security incident. In this clause, a
				transportation security incident—
								(I)is a security
				incident resulting in a significant loss of life, environmental damage,
				transportation system disruption, or economic disruption in a particular area
				(as defined in section 70101 of title 46); and
								(II)does not include
				a work stoppage or other nonviolent employee-related action, resulting from an
				employer-employee dispute.
								(vi)Improper
				transportation of a hazardous material under section 5124 of title 49, or a
				comparable State law;.
							(vii)Unlawful
				possession, use, sale, distribution, manufacture, purchase, receipt, transfer,
				shipping, transporting, import, export, storage of, or dealing in an explosive
				or incendiary device (as defined in section 232(5) of title 18, explosive
				materials (as defined in section 841(c) of title 18), or a destructive device
				(as defined in 921(a)(4) of title 18).
							(viii)Murder.
							(ix)Conspiracy or
				attempt to commit any of the crimes described in clauses (v) through
				(viii).
							(x)A
				violation of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C.
				1961 et seq.), or a comparable State law, if 1 of the predicate acts found by a
				jury or admitted by the defendant consists of 1 of the offenses listed in
				clauses (iv) and (viii).
							(xi)Any other felony
				that the Secretary determines to be a permanently disqualifying criminal
				offense.
							(B)Interim
				disqualifying criminal offensesExcept as provided under
				paragraph (2), an individual is disqualified from being issued a biometric
				transportation security card under subsection (b) if the individual has been
				convicted, or found not guilty by reason of insanity, during the 7-year period
				ending on the date on which the individual applies for such or card, or was
				released from incarceration during the 5-year period ending on the date on
				which the individual applies for such a card, of any of the following
				felonies:
							(i)Assault with
				intent to murder.
							(ii)Kidnapping or
				hostage taking.
							(iii)Rape or
				aggravated sexual abuse.
							(iv)Unlawful
				possession, use, sale, manufacture, purchase, distribution, receipt, transfer,
				shipping, transporting, delivery, import, export of, or dealing in a firearm or
				other weapon. In this clause, a firearm or other weapon includes, but is not
				limited to—
								(I)firearms (as
				defined in section 921(a)(3) of title 18); and
								(II)items contained
				on the United States Munitions Import List under 447.21 of title 27 Code of
				Federal Regulations.
								(v)Extortion.
							(vi)Dishonesty,
				fraud, or misrepresentation, including identity fraud.
							(vii)Bribery.
							(viii)Smuggling.
							(ix)Immigration
				violations.
							(x)A
				violation of the Racketeer Influenced and Corrupt Organizations Act (18 U.S.C.
				1961, et seq.) or a comparable State law, other than a violation listed in
				subparagraph (A)(x).
							(xi)Robbery.
							(xii)Distribution
				of, possession with intent to distribute, or importation of a controlled
				substance.
							(xiii)Arson.
							(xiv)Conspiracy or
				attempt to commit any of the crimes in this subparagraph.
							(xv)Any other felony
				that the Secretary determines to be a disqualifying criminal offense under this
				subparagraph.
							(C)Other potential
				disqualificationsExcept as provided under subparagraphs (A) and
				(B), an individual may not be denied a transportation security card under
				subsection (b) unless the Secretary determines that individual—
							(i)has been
				convicted within the preceding 7-year period of a felony or found not guilty by
				reason of insanity of a felony—
								(I)that the
				Secretary believes could cause the individual to be a terrorism security risk
				to the United States; or
								(II)for causing a
				severe transportation security incident;
								(ii)has been
				released from incarceration within the preceding 5-year period for committing a
				felony described in clause (i);
							(iii)may be denied
				admission to the United States or removed from the United States under the
				Immigration and Nationality Act (8 U.S.C. 1101 et seq.); or
							(iv)otherwise poses
				a terrorism security risk to the United
				States.
							.
			
	
		November 14, 2006
		Read the second time and placed on the
		  calendar
	
